     Case 1:19-cv-01058-ABJ Document 20-5 Filed 08/03/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                        *
SETH HETTENA                            *
                                        *
      Plaintiff,                        *
                                        *
            v.                          *         Civil Action No. 19-1058 (ABJ)
                                        *
DEPARTMENT OF JUSTICE                   *
                                        *
      Defendant.                        *
                                        *
*     *     *      *   *    *     *     *  *      *     *     *    *    *
                                        ORDER

    Upon consideration of Plaintiff’s Memorandum of Points and Authorities in

Opposition to Defendant’s Motion for Summary Judgment, and the entire record herein,

it is this ______ day of _________________ 2020, hereby

    ORDERED, that the defendant’s motion is denied in part.

.




                                      _________________________________________
                                      UNITED STATES DISTRICT JUDGE
